United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
MIAMI SUNSET BRANCH, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Harry James, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1339
Issued: November 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 14, 2013 appellant, through counsel, filed a timely appeal of an April 9, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
and medical benefits.
On appeal, appellant contended that the hearing representative did not properly apply the
law and that the second opinion physician did not adequately address the pertinent facts. She
argued that the hearing representative should not have affirmed OWCP’s decision based on
medical information and the test results from her treating physician.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 4, 2001 appellant, then a 40-year-old letter carrier, filed a traumatic injury
claim alleging that, on that date, while she was opening a cluster postal box at a condominium,
the box came out of the wall and fell. As a result thereof, she twisted her right arm and neck.
The accepted diagnoses resulting from this injury include a cervical strain, right forearm strain,
right lateral epicondylitis and aggravation of cervical spondylosis. OWCP paid compensation
and medical benefits. Appellant returned to full-time light-duty work on January 15, 2001 and
worked in this capacity until November 3, 2010 when the employing establishment notified her
that limited duty was no longer available under the National Reassessment Process.
Appellant received treatment from Dr. Bruce D. Kohrman, a Board-certified neurologist,
who in a July 7, 2010 report, listed his impressions as status post on-the-job injury, traumatic
cervicalgia/cervical sprain with multilevel degenerative disc and spondylotic changes most
notable at C5-6 and C6-7; variable right and left arm pain and paresthesias and headache.
OWCP referred appellant for a second opinion examination. In an August 10, 2011
report, Dr. Brad K. Cohen, a Board-certified orthopedic surgeon, listed his diagnostic
impressions as cervical strain, aggravation of preexisting cervical spondylosis, right forearm
strain and right lateral epicondylitis. He noted current objective findings of tenderness in the
midline and right paraspinal/trapezial/periscapular regions of the cervical spine and mild
limitation of cervical motion with discomfort. Dr. Cohen noted no current objective findings to
support a diagnosis of cervical strain and that the cervical strain had resolved. He noted that
complaints of the cervical spine are likely due to the natural progression of cervical degenerative
disc disease/spondylosis. Dr. Cohen noted that there were no objective findings to support a
diagnosis of right forearm strain or right lateral epicondylitis and opined that both of these
conditions had resolved. He further opined that appellant did not continue to suffer from other
residuals from the January 4, 2001 work injury. In an August 31, 2011 addendum, Dr. Cohen
indicated that she was no longer capable of performing her regular job and listed work
restrictions.
In an October 11, 2011 report, Dr. Kohrman reiterated that appellant was suffering from
traumatic cervicalgia/cervical sprain with multilevel degenerative disc and spondylotic changes
most notable at C5-6 and C6-7, bilateral upper extremity pain and paresthesias and headache.
He indicated that the work injury was still present and had not resolved. Dr. Kohrman further
opined that this was not an aggravation of a preexisting injury and that appellant had not returned
to baseline. In regard to the possibility of returning to work and undergoing vocational
rehabilitation, he indicated that would be fine, noting that she was previously performing a lightduty job but that she was told that light duty is no longer available. Dr. Kohrman also noted no
objective findings to support a diagnosis of right lateral epicondylitis.
In order to resolve the conflict between Drs. Kohrman and Cohen with regard to whether
appellant’s employment-related injuries had resolved and whether she had the ability to work,
OWCP referred appellant to Dr. Norman Turoff, a Board-certified orthopedic surgeon, for an
impartial medical examination. In a March 13, 2012 report, Dr. Turoff conducted a physical
examination and reviewed her objective tests. He opined that the conditions of cervical strain,
right forearm strain and right lateral epicondylitis had resolved. With regard to the cervical
spondylosis, Dr. Turoff opined that the January 4, 2001 injury did cause a temporary aggravation
2

in cervical spondylosis but that he would have expected the aggravation to have resolved after a
period of approximately six months after which only baseline of progression of the underlying
disease. He noted that he did not find any objective medical findings suggesting worsening due
to the January 4, 2001 work injury. With regard to right lateral epicondylitis, Dr. Turoff noted
no objective findings and opined that the condition had resolved, noting that right wrist
dorsiflexion to resistance did not cause right elbow pain. He further opined that if appellant
participated in a short-term work hardening physical therapy regimen for approximately two
weeks, she would be capable of performing the regular duties of a letter carrier.
On April 25, 2012 OWCP proposed terminating appellant’s medical benefits and
compensation for wage loss. On May 31, 2012 it terminated her medical benefits and
compensation for wage loss.
On June 12, 2012 appellant requested an oral hearing before an OWCP hearing
representative.
In a November 28, 2012 report, Dr. Kohrman listed his impressions as status post on-thejob injury 2001; traumatic cervicalgia/cervical sprain with MRI scan documented multilevel
degenerative disc and spondylotic changes most notable at C5-6 and C6-7; right and left arm
pain and paresthesias -- improved on the left; and stable headache. He opined that appellant’s
compensation case should be upgraded to include cervical disc osteophyte complexes at C5-6
and C6-7, carpal tunnel syndrome and headaches, as these conditions are directly related to her
injury of January 4, 2011. Dr. Kohrman noted that she had not returned to the baseline state that
she was in prior to her January 4, 2001 injury.
At the hearing held on January 18, 2013, appellant described her employment duties and
discussed her pain. Appellant’s attorney argued that the medical evidence showed continuing
residuals from her employment injuries.
By decision dated April 9, 2013, the hearing representative affirmed the May 31, 2012
decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that, an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.3 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4

2

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

3

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988). See I.R., Docket No. 09-1229 (issued
February 24, 2010).
4

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).

3

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, OWCP must
establish that he or she no longer has residuals of an employment-related condition, which would
require further medical treatment.5
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.7
ANALYSIS
OWCP accepted appellant’s claim for cervical strain, right forearm strain, right lateral
epicondylitis and aggravation of cervical spondylosis. It properly determined that a conflict in
medical evidence had been created between the opinions of Dr. Kohrman, appellant’s treating
physician who opined that she had continuing residuals from his employment injury and the
second opinion physician, Dr. Cohen, who opined that she did not continue to suffer from
residuals from the January 4, 2001 employment injury. Accordingly, OWCP referred her to
Dr. Turoff for an impartial medical examination, pursuant to 5 U.S.C. § 8123(a).
Dr. Turoff, after conducting a physical examination and reviewing appellant’s objective
tests, concluded that the conditions of cervical strain, right forearm strain and right lateral
epicondylitis had resolved. He opined that the employment injury did cause a temporary
aggravation of her cervical spondylosis, but that the aggravation would have been expected to
resolve after a period of approximately six months after which she returned to baseline
progression of his underlying disease. Dr. Turoff also noted that he saw no objective findings
supporting continuing residuals from the employment injury. He specifically indicated that
appellant’s right lateral epicondylitis had resolved, noting that right wrist dorsiflexion to
resistance does not cause right elbow pain.
The Board finds that Dr. Turoff’s report is entitled to the special weight of the medical
evidence. Dr. Turoff provided a detailed report reviewing the medical records and physical
examination findings. He explained why he determined that appellant’s accepted conditions had
resolved. As Dr. Turoff’s report is based on a proper factual history and provided findings and
medical reasoning supporting his conclusion, the Board finds that OWCP met its burden of proof
to terminate her compensation and medical benefits.
After Dr. Turoff’s report, appellant submitted a November 28, 2012 report by her treating
physician, Dr. Kohrman, wherein he continued to discuss residuals from her employment injury.
5

B.K., Docket No. 08-2002 (issued June 16, 2009); Kathryn E. Demarsh, id; James F. Weikel, 54 ECAB
660 (2003).
6

5 U.S.C. § 8123(a); see also R.H., 59 ECAB 720 (2008); Raymond A. Fondots, 53 ECAB 637 (2002);
Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).
7

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

4

However, Dr. Kohrman was on one side of the conflict that Dr. Turoff resolved and, thus, this
report is insufficient to overcome the special weight of Dr. Turoff’s report or to create a new
medical conflict.8
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 9, 2013 is affirmed.
Issued: November 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

See S.J., Docket No. 09-1794 (issued September 20, 2010) (submitting a report from a physician who was on
one side of a medical conflict that an impartial specialist resolved is generally insufficient to overcome the weight
accorded to the report of the impartial medical examiner or to create a new conflict). See also Michael Hughes, 52
ECAB 387 (2001); Howard Y. Miyahiro, 43 ECAB 1101, 1115 (1992); Dorothy Sidwell, 41 ECAB 857 (1990).

5

